UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x                                            12/6/2019
                               :
MILAGROS ANDUJAR DE ARROYO,
                               :                      REVISED SCHEDULING ORDER

                               Plaintiff,      :      19 Civ. 5349 (SDA)

                       v.                      :

ANDREW M. SAUL,                                :
Commissioner of Social Security,
                                               :
                     Defendant.
-------------------------------x


         IT IS HEREBY ORDERED, that the schedule for this case is amended as follows:

            1. The Commissioner shall file a motion for judgment on the pleadings by January
               10, 2020.

            2. Plaintiff shall file an answering brief by March 10, 2020.

            3. The Commissioner shall file any reply brief by March 31, 2020.
         The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.
Dated:          New York, New York
                December 6     , 2019



                                                      STEWART D. AARON
                                                      UNITED STATES MAGISTRATE JUDGE
